Case 7:19-cr-00211-VB Document 76 Filed 03/23/21 Page 1 of 1

 

 
 
  

4 RABAT :
SOCUMENT Lt

EBONICALLY DELEb »

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

~ were --- --X

UNITED STATES OF AMERICA

Vv.

WALTER JONES, 19 CR 211-01 (VB)
Defendant.

a — --X

 

By letter dated March 22, 2021 (Doc. #75), James E, Neuman, Esq., who represented
defendant Walter Jones during his criminal case pursuant to the Criminal Justice Act, (i) submits
defendant’s pro se motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)@)
(Doc. #75-1), and (ii) requests that he be re-appointed for the purpose of supplementing the
motion,

The Court accepts defendant’s motion for filing.

The Court re-appoints Mr. Neuman for the purpose of supplementing defendant’s motion.
By April 6, 2021, Mr. Neuman shall file any supplemental submission in this matter.

By April 20, 2021, the government shall file its response.

No reply will be permitted without prior Court permission, which the Court is unlikely to
grant.

Dated: March 23, 2021
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
